Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 18 April 2022.  In virtue of this communication, claims 1-23 are currently presented in the instant application.  In light of the restriction requirement on 18 February 2022, claim 23 has been withdrawn with traverse.

Response to Arguments
Applicant’s arguments, 4/18/2022 with respect to the restriction requirement, are persuasive.  The restriction is withdrawn.
	In light of the prior art discovered and utilized below, and the fact that in the apparatus claim, the magnet size limitation presenting structure, not found in the method and in part the basis of the restriction, is not actually limiting.  The maximum being greater than any point allows for an infinite range.
	The apparatus claim will be rejected with the same prior art as the method.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weber et al. (Publication No.: US 2019/0372447 A1, herein known as Weber).
With respect to claim 1, Weber discloses a control method of an optical element driving mechanism (no optical element structure is explicitly claimed or described, and as Weber deals with a generic transport unit, inherently can transport a lens, for example), comprising: 
providing a first coil group to a fixed assembly, wherein the first coil group includes a plurality of first coils (coils 7, 8; [0025]); 
providing a magnetic element to be connected to a movable assembly (magnets 4, 5 on transport unit Tn; [0025]); and 
controlling at least one first coil of the first coil group by a control circuit at least according to position information of the movable assembly relative to the fixed assembly, so that the at least one first coil acts with the magnetic element to generate an electromagnetic driving force, thereby driving the movable assembly to move relative to the fixed assembly in a first direction toward a target position ([0029]-[0030]).

With respect to claim 11, Weber discloses a control method of an optical element driving mechanism (no optical element structure is explicitly claimed or described, and as Weber deals with a generic transport unit, inherently can transport a lens, for example), comprising: 
providing a first coil group to a fixed assembly, wherein the first coil group includes a plurality of first coils (any first set of coils 7, 8; generally referred to as Tsn; [0025], [0029]-[0030]); 
providing a second coil group to the fixed assembly, wherein the second coil group includes a plurality of second coils (any second set of coils 7, 8; generally referred as Tsn+1; [0025], [0029]-[0030]); 
providing a magnetic element to a movable assembly (magnets 4, 5 on transport unit Tn; [0025]); and 
controlling at least one first coil of the first coil group and/or at least one second coil of the second coil group by a control circuit at least according to position information of the movable assembly relative to the fixed assembly, so that the at least one first coil and/or the at least one second coil acts with the magnetic element to generate an electromagnetic driving force, thereby driving the movable assembly to move relative to the fixed assembly in a first direction toward a target position (“Substantially, this means that the coil controllers 12 control the drive coils 7, 8, of the associated route section, e.g. the transport segment Tsn, in such a way that the transport unit Tn is moved along the transport segment TS in the desired manner (speed, acceleration) by the generated propulsive force Fv.” …. “The plant control unit 10 controls, for example, the movement of the transport units Tn through the transport device 1 by position specifications or speed specifications (as set-point values of the control). The coil controllers 12 then correct any error between set-point value (e.g. set-point position) and actual value (e.g. actual position).”; [0030]).

With respect to claim 23, Weber discloses an optical element driving mechanism (no optical element structure is explicitly claimed or described, and as Weber deals with a generic transport unit, inherently can transport a lens, for example), comprising: 
a fixed assembly (track, Figs. 3 and 4); 
a movable assembly, movable relative to the fixed assembly (transport unit Tn; [0025]); 
a driving assembly, configured to drive the movable assembly to move relative to the fixed assembly, wherein the driving assembly comprises: 
a first coil group, having a plurality of first coils, wherein each of the first coils includes a first segment and a second segment which are parallel to each other and are perpendicular to the first direction (coils 7, 8; Fig. 3-4; [0025], [0029]); and 
a magnetic element, connected to the movable assembly (magnets 4, 5; [0025]); and 
a control circuit, electrically connected to the first coils (control unit 12; [0029]); 
wherein a maximum size of the magnetic element is greater than or equal to a shortest distance between the first segment and the second segment in the first direction (see response to arguments above; this limitation is limitless in size due to the combination of maximum and greater than).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-10 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (Publication No.: US 2019/0372447 A1, herein known as Weber).
	With respect to claims 2-10 and 12-22, Weber does not disclose each individual step described in detail.
However, Weber teaches driving the coils individually in order to drive the movable stage Tn in a given direction, tracking the position of the stage Tn and doing error correction at the given target location ([0029]-[0030]).
From [0030], “Substantially, this means that the coil controllers 12 control the drive coils 7, 8, of the associated route section, e.g. the transport segment Tsn, in such a way that the transport unit Tn is moved along the transport segment TS in the desired manner (speed, acceleration) by the generated propulsive force F.sub.V. The movement of the transport unit Tn through the transport device 1 can be monitored and specified in a higher-level plant control unit 10, which is connected to the coil controllers 12. The plant control unit 10 controls, for example, the movement of the transport units Tn through the transport device 1 by position specifications or speed specifications (as set-point values of the control). The coil controllers 12 then correct any error between set-point value (e.g. set-point position) and actual value (e.g. actual position).” (Examiner’s emphasis).
It would have been obvious that the control of individual segments to drive the movable stage at a given speed, direction, and to a target location, would yield at the very least an obvious to try rationale of activating first and second groups of coils in turn to drive the motor to a given direction, reversing the phase to drive in opposite directions, and using the position sensors to ensure the transport unit arrives at the desired location.
It would also have been obvious that from Fig. 3 for example, that depending on the arbitrary placements of “initial”, “first”, and “second” positions, the control of the coils switching from one independent coil to a second independent coil for driving the transport unit and the overlapping in a second direction would be met (the second direction is undefined and therefore any plane connecting the magnet and coil would qualify and meet this limitation).
As an example, in Fig. 4 and described further in the specification, when the transport unit reaches for example split U (the region of coils which can be considered be second one of the first coils in the broadest reasonable interpretation), the driving currents are changed.
Ultimately, one of ordinary skill in the art, given a track that has independent control over each set of coils in the linear actuator, and a desire for controlled speed, acceleration, and positioning, the individual steps defined in claims 2-10 and 12-22 to drive one coil to push the transport unit in a direction, and switching to the following coil when reaching the second coil, would have been obvious to one of ordinary skill in the art of linear motors.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Elsperger et al. (Publication No.: US 2021/0253374 A1) discloses a movable platform with magnets arranged on either side and driven by individually driven coils.
Grosskreuz et al. (Publication No.: US 2020/0153315 A1) discloses a moveable platform with magnets driven by individually driven coils.
Huber et al. (Publication No.: US 2020/0036276 A1) discloses a linear actuator driving system.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/29/2022